Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Youst on 5/15/2021.

The application has been amended as follows: 
Lines 26-27 of claim 1 currently read “with a downward angle relative to tail boom members”, this has been replaced with “with a downward angle relative to the tail boom members”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a compound rotorcraft comprising a fuselage, a first and second wing coupled to the fuselage, a pair of tail booms extending aftward from a mid-wing location from the wings, an empennage coupled between the aft ends of the tail booms having a high boom tail configuration including a horizontal stabilizer with at least one control surface, an anti-torque system coupled to the empennage, and an auxiliary propulsive system coupled to the fuselage, wherein the auxiliary propulsive system includes a pneumatic thruster system with a thrust nozzle, wherein the thrust nozzle is disposed within a tail cone in a non-parallel arrangement relative to the twin boom such that the exhaust mixture is discharged from the thrust nozzle below the horizontal stabilizer and 
The best prior art of record is Kawasaki (FR 1539995) which does teach a compound rotorcraft comprising a fuselage, a first and second wing coupled to the fuselage, a pair of tail booms extending aftward from a mid-wing location from the wings, an empennage coupled between the aft ends of the tail booms including a horizontal stabilizer with at least one control surface, an anti-torque system coupled to the empennage, and an auxiliary propulsive system coupled to the fuselage, wherein the auxiliary propulsion unit is disposed within a tail cone in a non-parallel arrangement relative to the twin boom such that the exhaust mixture is discharged from the auxiliary propulsion unit between the tail boom members with a downward angle relative to the tail boom members.  But Kawasaki does not teach that the empennage has a high boom tail configuration, that the auxiliary propulsion system includes a pneumatic thruster system with a thrust nozzle and that the exhaust mixture is discharged below the horizontal stabilizer such that the exhaust mixture does not impinge on the at least one control surface.
Robertson (PGPub #2012/0119017) does teach that the auxiliary propulsion system includes a pneumatic thruster system with a thrust nozzle, and Carter Jr. (PGPub #2006/0257399) does teach that the empennage has a high boom tail configuration.  
However, none of the other prior arts of record teach that the auxiliary propulsion unit is located above a pair of tail booms and discharges exhaust air at a downward angle relative to the tail booms.  This limitation is only taught by Kawasaki and it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kawasaki such that the exhaust mixture is discharged below the horizontal stabilizer such that the exhaust mixture does not impinge on the at least one control surface, this is because the drive shaft that drive the auxiliary propulsion unit extends from the auxiliary propulsion unit to the horizontal stabilizer, and then travels through the 
Claims 2-10, 13, 18, and 21-26 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647